UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4250


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANIEL SOLIS-GARZA,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:06-cr-00158-SB)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anna Aita, LAW OFFICES OF AITA & MURPHY, Glen Burnie, Maryland,
for Appellant.     Carlton R. Bourne, Jr., Eric John Klumb,
Assistant United States Attorneys, Charleston, South Carolina;
Reginald I. Lloyd, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Solis-Garza pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute cocaine, 21 U.S.C.

§ 846 (2006) and was sentenced to thirty months imprisonment.

Solis-Garza’s counsel has filed a brief pursuant to Anders v.

California,      386    U.S.   738   (1967),    stating    that,    in    her    view,

there are no meritorious grounds for appeal, but questioning

whether    the    district      court    properly       accepted     Solis-Garza’s

guilty plea and whether the district court abused its discretion

in   sentencing    him.    Although     advised    of     his   right    to    file   a

supplemental pro se brief, Solis-Garza has not done so.

            Our review of the record discloses that Solis-Garza’s

guilty    plea    was    knowingly      and    voluntarily      entered       after   a

thorough hearing pursuant to Fed. R. Crim. P. 11.                        Solis-Garza

was properly advised of his rights, the elements of the offense

charged, and the maximum sentence for the offense.                        The court

also determined that there was an independent factual basis for

the plea and that the plea was not coerced or influenced by any

promises. See United States v. DeFusco, 949 F.2d 114, 119-20

(4th Cir. 1991).        We therefore find that the plea was valid.

            Counsel      next    questions      whether    the     district      court

abused its discretion in imposing a thirty-month sentence.                       This

court will affirm a sentence imposed by the district court as

long as it is within the statutorily prescribed range and is

                                          2
reasonable.           United States v. Hughes, 401 F.3d 540, 547 (4th

Cir. 2005).          In assessing the reasonableness of the sentence, we

focus on whether the district court abused its discretion in

imposing the sentence. United States v. Pauley, 511 F.3d 468,

473     (4th        Cir.2007).      We     first       examine        the     sentence      for

significant procedural errors, and then look at the substance of

the sentence.         Id.

               We     find        that     Solis-Garza’s             sentence       is      both

procedurally sound and substantively reasonable.                                 The district

court    properly          calculated      the       Guidelines       range      (seventy    to

eighty-seven months imprisonment) and considered that range in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).    Because Solis-Garza’s sentence was below the statutory

maximum of twenty years and below the bottom of the advisory

guidelines range, we find that the sentence is reasonable.

               In accordance with Anders, we have reviewed the entire

record    for        any     meritorious         issues    and        have       found   none.

Accordingly,         we    affirm    the     district     court’s       judgment.           This

court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.           If    the   client       requests       that    a   petition    be

filed,    but       counsel       believes    that      such     a    petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                    Counsel’s motion must state that

                                                 3
a copy thereof was served on the client.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                        AFFIRMED




                                  4